DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5, 8-11, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berglund et al. (US 2018/0293857).
Regarding claim 1, Berglund discloses a tethering device comprising: a primary housing 25 supporting a retraction mechanism 22; a secondary housing 12 configured to be connected to a tethered object 14; a retractable tether 20 extending from the retraction mechanism to the secondary housing to movably couple the secondary housing to the primary housing; a first magnet assembly 34 supported by the primary housing; and a second magnet assembly 36 supported by the secondary housing, wherein the second magnet assembly is configured to engage with the first magnet assembly to bias the secondary housing towards the primary housing.
Regarding claim 2 and 19, the first and second magnet assemblies (pairs) 34/36 are configured to apply a locking force biasing the secondary housing towards the primary housing when the first and second magnet assemblies are within an engagement distance of each other, and to release the locking force when the first and second magnet assemblies are not within the engagement distance (these limitations are inherent in the magnets of Berglund, i.e. they will bias the housings together when the magnetic fields are in sufficient proximity); and wherein the retraction mechanism 22 is configured to apply a retraction force biasing the secondary housing towards the primary housing (see paragraph [0043] lines 11-16).

Regarding claim 8, the first magnet assembly includes a first pair of magnets 34; wherein the second magnet assembly includes a second pair of magnets 36; and wherein the first pair of magnets and the second pair of magnets are configured to engage to bias the secondary housing towards the primary housing in at least one predefined orientation – see Figure 10 and paragraph [0032] lines 18+
Regarding claim 9, the tether 20 extends from a first opening 38 of the primary housing, and wherein the first pair of magnets are disposed on opposing sides of the first opening – see Figure 10.
Regarding claim 10, the tether 20 extends into a second opening of the secondary housing (see paragraph [0037] lines 5-7), and wherein the second pair of magnets are disposed on opposing sides of the second opening (see Figure 10).
Regarding claim 11, see Figure 10 showing the first pair of magnets are separated by a first distance, and wherein the second pair of magnets are separated by a second distance equal to the first distance.
Regarding claim 14, Berglund discloses a self-aligning tethering device, comprising: a retraction mechanism 18/22; a retractable tether 20 extending from the retraction mechanism and coupled to a tethered object 14 to movably couple the tethered object to the retraction mechanism; a first pair of magnets 34 coupled to the retraction mechanism; and a second pair of magnets 36 coupled to the tethered object, wherein the second pair of magnets is configured to engage with the first pair of magnets to bias the tethered object towards the retraction mechanism in at least one predefined orientation. 

Regarding claims 16 and 17, the at least one predefined orientation places a surface (the display as in the Figures) of the tethered object 14 parallel to a side of the primary housing – see paragraph 0032, lines 5-7.
Regarding claim 18, the mobile computing device 14 is configured to be coupled to the secondary housing 12 via an adapter (paragraph [0030] first sentence, wherein brackets are an adapter to the degree claimed) configured to releasably engage the mobile device and fasten to the secondary housing.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berglund in view of Galant (US 2009/0229089). 
Regarding claims 12 and 13, Berglund discloses the invention substantially as claimed, but does not disclose the first and second magnet assemblies being coaxial magnets. However, Galant discloses a similar tethering device with a primary housing 110, secondary housing 108, retractable tether 106 and magnets assemblies formed as coaxial magnets 128/200 having openings 204 through which the tether 106 extends. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the pair of magnets with the coaxial magnets of Galant in order to provide a contention that allows rotation between the two housings. 


Allowable Subject Matter
Claims 3, 6, 7, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/Primary Examiner, Art Unit 3734